UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4132


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARDO DEMARCUS REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00381-TDS-1)


Submitted:   October 20, 2015             Decided:   December 8, 2015


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN,
Greensboro, North Carolina, for Appellant.    Graham Tod Green,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leonardo Demarcus Reed pled guilty in September 2004 to

possession with intent to distribute an unspecified quantity of

heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012)

(Count 1), and possession of a firearm during or in relation to

a drug trafficking offense, in violation of 18 U.S.C. § 924(c)

(2012)    (Count     2).      The     district     court     sentenced     Reed    to   21

months’ imprisonment on Count 1, to be followed by 120 months on

Count 2, and a 10-year term of supervised release.                         The district

court later lowered Reed’s sentence to 56 months.

     Reed completed his term of incarceration and began to serve

his supervised release.               After Reed violated the terms of his

supervised        release,      he     was       sentenced       to   seven       months’

imprisonment on Count 1, to be followed by eight months on Count

2.       The     district    court      also     imposed     a    second    period      of

supervised release:           113 months for Count 1 and 112 months for

Count 2, to run concurrently.

     Reed completed his custodial sentence and began his second

term of supervised release, after which Reed again violated the

terms of his supervised release.                   Reed admitted the violations

alleged     in     the     revocation     petition     and       amended     revocation

petition.          The     district     court     consequently        revoked     Reed’s

supervised release and sentenced him to an aggregate term of 69

months’ imprisonment, consisting of 17 months on Count 1 and 52

                                             2
months on Count 2, to be served consecutively.                                 Reed now appeals

the revocation judgment.

       Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738    (1967),        stating    that          there      are    no       meritorious

grounds for appeal but questioning whether the district court

erred    in     declining       to    impose       a    sentence         within          the    policy

statement range computed at sentencing (37 to 46 months) or to

run     the    revocation        sentences         concurrently.                   Although              not

particularly         framed     as     such,       we     view        this      argument            as     a

challenge to the substantive reasonableness of the revocation

sentence.       Because the district court did not commit any error

in    selecting      the      aggregate      69-month          revocation          sentence,              we

affirm the revocation judgment.

       “A     district       court    has    broad       discretion            when      imposing          a

sentence upon revocation of supervised release.”                                   United States

v.    Webb,    738 F.3d 638,    640     (4th      Cir.       2013).           A    revocation

sentence that is both within the applicable statutory maximum

and    not    “plainly        unreasonable”            will    be     affirmed           on    appeal.

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).                                              In

so    evaluating         a     sentence,        this          court       assesses             it        for

reasonableness,          utilizing          “the        procedural           and         substantive

considerations”          employed      in     evaluating            an    original            criminal

sentence.       United States v. Crudup, 461 F.3d 433, 438 (4th Cir.

2006).

                                               3
      A   revocation        sentence       is    procedurally       reasonable        if     the

district      court       has     considered         both     the    policy      statements

contained in Chapter Seven of the Sentencing Guidelines and the

18   U.S.C.    § 3553(a)          (2012)      factors       enumerated     in    18    U.S.C.

§ 3583(e) (2012).           Id. at 439.              The district court must also

provide an explanation for its chosen sentence, although this

explanation “need not be as detailed or specific” as is required

for an original sentence.                  United States v. Thompson, 595 F.3d
544, 547 (4th Cir. 2010).

      A revocation sentence is substantively reasonable if the

district court states a proper basis for concluding that the

defendant should receive the sentence imposed.                         Crudup, 461 F.3d

at 440.       Only if it finds a sentence to be procedurally or

substantively         unreasonable            will    we     determine      whether          the

sentence is “plainly” so.               Id. at 439.

      Applying        these       principles,         Reed’s        challenge         to     the

substantive     reasonableness             of   his   sentence       fails.       Prior       to

sentencing      Reed,       the       district       court     offered     an     extensive

explanation for the sentence in terms of the sentencing factors

it   deemed     to     be       the    most     relevant      in    this    case       and     a

particularized        response        to   defense      counsel’s     arguments.             The

district      court’s       sentencing           comments       reveal      the       court’s

consideration        of   Reed’s       individual       circumstances,          namely,      his

history and characteristics and the nature and circumstances of

                                                4
his violative behavior.          18 U.S.C. § 3553(a)(1); see 18 U.S.C.

§ 3583(e).       The   court    clearly        expressed    its    view     that   the

selected sentence was necessary to deter Reed from continuing to

sell and use drugs and to protect the public from any further

crimes he may commit.        18 U.S.C. § 3553(a)(2)(B)-(C).

     Imposition of the statutory maximum terms of imprisonment,

less the terms of imprisonment Reed served in fulfilling the

prior     revocation    judgment,          reflected     the      court’s     serious

response to Reed’s chronic recidivism and refusal to conduct

himself    in   accordance     with    the     law,    despite    having     received

multiple    opportunities      to     do    so.       Because    the   court    amply

justified the selected sentence, which was within the statutory

maximum, we discern no substantive unreasonableness, plain or

otherwise, in this sentence.

     Finally, we conclude that, pursuant to our long-established

precedent, the district court did not abuse its discretion by

imposing consecutive terms of imprisonment.                     Where a defendant

is sentenced to multiple terms of imprisonment at the same time,

the district court may order that the sentences on revocation of

supervised release run concurrently or consecutively.                       18 U.S.C.

§ 3584(a) (2012); see United States v. Johnson, 138 F.3d 115,

118-19 (4th Cir. 1998) (“[W]e hold that the district court had

the authority to impose consecutive sentences upon [defendant]

when it revoked his supervised release.”).                 The court once again

                                           5
cited Reed’s serious and repeated recidivism as the reason to

decline defense counsel’s request for concurrent sentences, and

we cannot say that doing so was substantively unreasonable.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious grounds for appeal.                          We

therefore affirm the district court’s revocation judgment.                         This

court   requires   that       counsel    inform   Reed,    in    writing,     of    his

right to petition the Supreme Court of the United States for

further review.        If Reed requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this     court   for   leave     to    withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Reed.           We dispense with oral argument because the

facts   and   legal     contentions       are   adequately      presented     in    the

materials     before    this    court     and   argument      would    not   aid    the

decisional process.

                                                                             AFFIRMED




                                           6